Title: To Benjamin Franklin from Anthony Tissington, 27 October 1769
From: Tissington, Anthony
To: Franklin, Benjamin


Dear Sir
Hercules Pillars 27th Octor 1769
I got here last Wednesday Evening, am at present closely engag’d in what brought me to Town, but in a day or two, hope to wait upon you, in the Interim, let the penny Post tell me if you and Mrs. Stevenson are well.
My Wife is much recover’d, and talk’d of sending Mrs. Stevenson, a Stubble Goose by this Weeks Carrier, which I hope will get safe and sweet tomorrow. My Compliments to Mrs. Stevenson, and I am Dear Sir Your most oblig’d
Anth Tissington
Mr Franklin
 Addressed: To / Benjamin Franklin Esqr / at Mrs Stevensons in Craven Street / Strand
